Citation Nr: 9905010	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than May 16, 1995 
for the grant of service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from October 1950 to June 
1951.

This appeal arose from an August 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
duodenal ulcer, postgastrectomy syndrome, effective May 16, 
1995.

The veteran has asserted that the award of service connection 
for his duodenal ulcer should be made effective in 1952.  He 
stated that he had filed a claim in March 1952 with the Los 
Angeles RO, but that they had never responded.

In reviewing the claims folder, it is noted that this is a 
rebuilt folder.  The veteran's original file is missing.  A 
search for the missing folder was instituted in August 1995, 
with negative results.  However, a review of the search 
request indicates that the RO relied on incorrect information 
while conducting this search.  The wrong service number and 
Social Security number were used; the service dates were also 
incorrect.  Since the missing folder could shed light on 
whether the veteran filed a claim for service connection in 
1952, it is found that a thorough search using the veteran's 
correct personal information would be helpful.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (which stands for the 
principle that material that is constructively before the 
Secretary and the Board, should actually be part of the 
record before the Board).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should conduct another search 
for the veteran's missing folder using 
the following information:

	Service number:  [redacted]

	Social Security number:  [redacted]


	Dates of service:  October 12, 1950-
June 6, 1951

The results of the search should be 
documented and associated with the claims 
folder.  If no file could be located, the 
RO should so state.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of the 
veteran's case.  The appellant is free to furnish additional 
evidence while his case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


